NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          AUG 21 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

FREDERICK J. FISCHER,                            No. 12-35383

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00106-JCC

  v.
                                                 MEMORANDUM*
DANIEL GRIFFITH, Correctional
Officer; JOHN DOES 1-10,

               Defendants - Appellees.


                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Frederick J. Fischer, a Washington state prisoner, appeals pro se from the

district court’s judgment dismissing for failure to exhaust administrative remedies

his 42 U.S.C. § 1983 action alleging deliberate indifference to his safety. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Albino v. Baca, 747 F.3d
1162, 1171 (9th Cir. 2014) (en banc), and we affirm.

      The district court properly concluded that Fischer failed to exhaust

administrative remedies because Fischer did not show that he had completed the

prison’s grievance procedures or that administrative remedies were effectively

unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 90, 93-95 (2006) (the

Prison Litigation Reform Act requires “proper exhaustion,” which means

completing the administrative review process in compliance with the applicable

procedural rules, including deadlines); Albino, 747 F.3d at 1172 (setting forth

respective burdens where defendant argues that prisoner failed to exhaust

administrative remedies); Sapp v. Kimbrell, 623 F.3d 813, 822 (9th Cir. 2010)

(exhaustion is not required where administrative remedies are rendered “effectively

unavailable”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                          2                                   12-35383